Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of the species of Figures 1-5 and claims 1-7 and 9-15 in the reply filed on June 24, 2021 is acknowledged.  The traversal is on the grounds that all species share a single common special technical feature, drive pin holes distributed longitudinally of the carrier. This is found persuasive because the previously cited reference does not have this single common special technical feature. The species directed to a carrier per se will be considered together. 
The remainder of the requirement is still deemed proper and is therefore made FINAL.

Claim 1 is objected to because of the following informalities: In line 2, “drive pins holes” is ungrammatical and inconsistent with specification terminology. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 2, “distributed longitudinally 
In claim 5, line 2, “the longer dimension” lacks antecedent basis.
In claim 10, line 1, “and/or” is rendered indefinite by the slash, and the phrase should be --at least one or more of side and end panels--.  
In claim 11, line 2, “the midpoint” lacks antecedent basis, as such is not the same as claim 1, line 4. Also in line 2, “in the range 2% to 50%” is ungrammatical and is indefinite as to what the recited percentages pertain to. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (4,592,466)(Figure 5). Claims 1, 3, 6-7, 9, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourgeois et al. (3,946,535)(Figure 11). Each discloses a carrier (12; 21; respectively) having a plurality of apertures (40; 30) for holding a plurality of containers together, the carrier having a longitudinal dimension (vertically in Figure 5; vertically in Figure 11) and having mutually . 
As to claim 3, each discloses the carrier comprising two parallel rows of apertures.
As to claim 5, Walters et al. disclose the apertures oriented with a longer dimension extending in the longitudinal direction of the carrier. 
As to claims 6 and 7, each discloses each aperture having a geometry comprising one or more tabs (scallops; at 31) facing the centre being of rounded cut-outs.  
As to claim 9, each discloses the carrier including a handle portion (defined in part by 46 and 46; defined in part by 35 and 35).
As to claim 10, outer portions of the carrier of Walters et al. define side or end panels when applied to content. 
As to claim 11, each discloses the aperture centres offset from a midpoint of its most adjacent driving pin hole by an amount of less than 50% of the width of the carrier.  
  As to claim 13, each discloses the driving pin holes provided towards a longitudinal edge of the carrier. 
As to claim 14, each discloses the apertures configured to fit tightly around a relief in a bottle side wall.
As to claim 15, each discloses the carrier providing a pack comprising a plurality of containers. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Walters et al. and Bourgeois et al.. As to claim 4, the aperture centres of either one of Walters et al. and Bourgeois et al. would be offset towards a longitudinal centre line of the carrier if the shape of the carrier were changed as a matter of design choice not rendering any new or unobvious result. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 
As to claim 12, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson, 136 USPQ 184 (1963). Reduction in the number of drive pin holes would not unexpectedly reduce the function of the carrier in its production. 

Claim 2 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG